Title: From Thomas Jefferson to Jacob Crowninshield, 19 August 1805
From: Jefferson, Thomas
To: Crowninshield, Jacob


                  
                     Dear Sir 
                     
                     Monticello Aug. 19. 05
                  
                  Your favor of July 19. was recieved at this place, and I have with great pleasure written the two inclosed letters for your perusal; when perused, be so good as to stick a wafer in that to mr Bentley, & forward it to him.
                  We have been long without hearing from the Mediterranean, and the state of Commodore Barron’s health is a subject of uneasiness. the issue of that contest is becoming the more important & pressing inasmuch as our affairs with Spain are in a very problematical state indeed. not so much from any thing expressed, as from the inferences of designs which may fairly be drawn from their conduct.   We have had in this state generally as seasonable a year, and as abundant crops of every kind as were ever known. to this there are some local exceptions. the same abundance extends through the neighboring state of Carolina I believe. Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               